DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant’s election of Group II (i.e., claim 34 drawn to a method of using a bioactive coating material) in the reply filed on November 6, 2017, is acknowledged.  Additionally, Applicant’s election of Species A (i.e., a single and specific bioactive coating material where the polymer anchor molecule has a hydrophobic moiety of styrene- and a hydrophilic moiety of carboxyl-, and the biologically active molecule is RGD) in the reply filed on November 6, 2017, and the telephonic interview held on December 18, 2017, (See attached Interview Summary) is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Additionally, please note that in light of Applicant’s election of a single and specific bioactive coating material (see above), Applicants have not elected where an enzymatically cleavable linker conjugates the biologically active molecule to the polymer anchor molecule.  As such, new claims 38-41 are withdrawn.  Similarly, since Applicant’s election of a biologically active molecule is RGD, Applicants have not elected where the biologically active molecule is a signal molecule, and thus, new claims 42-43 are withdrawn.  Furthermore, since Applicant’s election of the polymer anchor molecule is having a hydrophobic moiety of styrene, which has been expanded to include methacrylic acid, and a hydrophilic moiety of carboxyl.  As such, new claims 49-52 are withdrawn. 
In response to Applicant’s argument that the claim scope cannot be expanded to include methacrylic acid because the claim scope has been amended such that the hydrophobic moiety is limited to styrene or isobutene units, it is found persuasive. However, it is noted that the instant specification encompasses where the hydrophobic moiety is selected from the group consisting of a variety of moieties including methacrylic acid.  As such, the fact that the rejection encompasses a hydrophobic species 
Additionally, in response to Applicant’s argument that claims 51 and 52 should be rejoined and examined because claim 51 recites that the polymer anchor molecule is a copolymer with alternating styrene- and maleic acid units where maleic acid units contain the elected carboxyl- hydrophilic moiety, it is found unpersuasive.  As noted above, Applicants elected the polymer anchor molecule having a hydrophobic moiety of styrene- and a hydrophilic moiety of carboxyl-.  By electing carboxyl- as the hydrophilic species encompasses any carboxyl moiety, and thus, is not an election of the particular polymer structure of alternating styrene- and maleic acid units.  By electing a subgenus does not necessarily encompass election of a species of that subgenus in a similar manner when a reference that teaches a genus or subgenus does not necessarily read on a species.  Thus, claims 51 and 52 remain withdrawn. 

Status of Claims
Claims 1-16 were originally filed on August 22, 2016. 
The amendment received on August 22, 2016, canceled claims 1-16; and added new claims 17-34.  The amendment received on August 28, 2017, amended claims 21 and 28.  The amendment received on May 8, 2018, canceled claim 34; and added new claims 35-52.  The amendment received on March 4, 2019, amended claims 7, 35, and 37.  The amendment received on October 12, 2021, amended claim 35.
Claims 17-33 and 35-52 are currently pending and claims 35-37 and 44-48 are under consideration as claims 17-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claims 38-43 and 49-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 6, 2017.

Priority
The present application claims priority under 119(a)-(d) to German Application No. 10 2015 109 599.8 filed on June 16, 2015. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for German Application No. 10 2015 109 599.8, which papers have been placed of record in the file.  Please note that the German application is in a foreign language and therefore cannot be reviewed.  

Response to Arguments
Applicant’s arguments, see Response, filed 10/12/21, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 35-37 and 44-48 as being unpatentable over Caracci et al. U.S. Publication No. 2015/0010999 A1 published on January 8, 2015 (cited in the Action mailed on 1/8/18) in view of Faris et al. U.S. Publication No. 2010/0304427 A1 published on December 2, 2010 (cited in the Action mailed on 1/8/18) has been withdrawn. 

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).


Claims 35-37 and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over George et al. U.S. Publication No. 2012/0034433 A1 published on February 9, 2012, in view of Caracci et al. U.S. Publication No. 2015/0010999 A1 published on January 8, 2015 (cited in the Action mailed on 1/8/18).  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)

	For claim 35, with respect to a method of coating a plastic cell culture carrier by coating the plastic cell culture carrier with a bioactive coating material wherein the bioactive coating material comprises a polymer conjugate, where the polymer conjugate is obtained or obtainable from linking an amphiphilic polymer anchor molecule and one or more biologically active polymer molecules:
George et al. teaches a surface polymer that is a polymer forming the bulk of the surface of a structure, for instance a scaffold or biomedical device, which may be used as a coating on the surface of a substrate (See George specification, paragraph [0016]).  This polymeric structure may be a coating, film or surface applied to the surface of an existing substrate or support, for example, a cell culture plastic-ware (See George specification, paragraph [0025]).  In an embodiment, George et al. teaches an artificial cell culture system and a method of producing an artificial cell culture environment for the precise engineering of cellular micro to nano-environments by controlling the presentation and spatial location of bound biological signals to modulate cellular behaviors while preventing non-specific interactions (See George specification, paragraph [0035]-[0042]).
George et al. teaches that the polymer structure comprises a surface formed substantially from a surface polymer and having a plurality of functionalized surface domains extending from or formed in the surface of the surface polymer, the functionalized surface domains being formed by solidifying a block copolymer of the general formula: A-B-C wherein A is a polymer which is the same as the surface polymer or fully miscible or partially immiscible with or substantially miscible in the surface polymer; B is a polymer which is more immiscible in the surface polymer than polymer A; and C is a terminal group (See George specification, paragraph [0021]-[0024]).  George et al. also teaches that this block copolymer may be an amphiphilic diblock copolymer system A-B where this A-B system has incorporated, either pre- or post-manufacture, a C-terminal groups to make an A-B-C polymer, which may be specifically utilized to bind biological molecules (See George specification, paragraph [0031]).  The terminal group C is available for further interaction with objects external to the structure before or after the surface is formed (See George specification, paragraph [0031]).  By incorporation of a C-terminal group, bioactive molecules or pharmaceutical molecules can be immobilized or fixed to a substrate molecule or surface (See George specification, paragraph [0033]) thereby constituting the linking of the amphiphilic polymer 

For claim 35, with respect to where the polymer anchor molecule comprises a hydrophobic moiety containing units from styrene or isobutene units and a hydrophilic moiety selected from the group consisting of carboxyl:
George et al. teaches in Example 1, the use of a A-B-C Block Copolymer system of polystyrene (PS)-poly(ethoxide) (PEO)-carboxylic acid (See George specification, paragraph [0141]).  In Example 1, the A-B diblock copolymer of PS-PEO does not affect the phase behavior of A-B diblock copolymer system but allows for the attachment of another molecule to the C group (i.e., an amine containing fluorescent dye was conjugated to C-terminal carboxylic acid groups on the generated surface) (See George specification, paragraph [0141]).  As depicted in Scheme 1, the PS-PEO diblock copolymer is reacted with succinic anhydride to add a carboxyl acid group to the copolymer (See George specification, paragraph [0144]; Scheme 1).  As such, a specific block copolymer structure taught by George et al. is an amphiphilic polymer molecule comprising a styrene unit and a hydrophilic moiety containing a carboxyl unit thereby satisfying the claim limitation as recited in instant claim 35. 

For claim 35, with respect to where the bioactive coating material is adsorbed to the carrier via the styrene or isobutene units of the polymer anchor molecule:
As discussed below for claim 36, the biologically active molecule is conjugated to the hydrophilic moiety (i.e., PEO-carboxyl acid) of the amphiphilic polymer anchor molecule.  As such, it must follow that the polystyrene unit must be attached to the substrate surface.  
George et al. also teaches that the block copolymer structure is solidified on the substrate surface by spin casting, dip coating, ink jet printing, contact printing, roll coating or other known form of applying a coating to a support surface (See George specification, paragraph [0025]).  

Caracci et al. teaches that the polymer conjugate may be coated onto a cell culture article in any suitable manner (See Caracci specification, paragraph [0087]).  Generally, an aqueous solution such as a cell culture medium containing the polymer conjugate is disposed on a surface of the cell culture article (See Caracci specification, paragraph [0087]).  Then the polymer conjugate is incubated with the cell culture article in the aqueous solution under cell culture conditions until the polymer conjugate attaches to the surface of the cell culture article (See Caracci specification, paragraph [0087]).  Caracci et al. also teaches that it is possible that the polymer covalently attaches to the surface of the article, but typically, the polymer will be attached to the article via non-covalent interactions such as chemical adsorption (See Caracci specification, paragraph [0088]-[0089], [0091]).  As such, the teachings of Caracci et al. suggest chemical adsorption as an additional means of applying a coating to a support surface as recited in claim 35.  

For claims 36-37, with respect to where the method further comprises a step of rinsing the coated cell culture carrier to remove non-adhered polymer conjugates as recited in claim 36; and with respect to where the rinsing step is carried out with phosphate buffered sodium chloride solution as recited in claim 37:
George et al. teaches in Example 1 that the terminal carboxylic acid group is added to the PEO by combining PS-PEO and succinic anhydride in solution (See George specification, paragraph [0144]).  
For claim 37, George et al. teaches rinsing the films with water to remove any unbound dye (See George specification, paragraph [0148]).  
Caracci et al. teaches that the cell culture medium solution may be buffered by a pH buffer such as phosphate buffer, citrate buffer, or the like (See Caracci specification, paragraph [0079]).  Other components that the cell culture medium solution can contain include glucose, amino acids, and/or inorganic salts such as sodium chloride (See Caracci specification, paragraph [0080]).  As such, the teachings of Caracci et al. teach that the cell culture medium solution can contain phosphate buffered sodium chloride solution.
	Furthermore, Caracci et al. teaches that that the polymer conjugate may be coated on a cell culture article in any suitable manner (See Caracci specification, paragraph [0087]).  Caracci et al. further teaches that the polymer attaches to and coats the surface of the article during cell culture conditions (See Caracci specification, paragraph [0090]).  Because the polymer conjugate is stable in, and compatible with, cell culture medium, it is acceptable for some of the polymer conjugate to remain in the 

For claims 44-48, with respect to where the biologically active molecule is a peptide with 3 to 50 amino acid moieties as recited in claim 44; with respect to where the biologically active molecule is an adhesion peptide with 3 to 50 amino acid moieties as recited in claim 45; with respect to where the biologically active molecule is a peptide that is derived from a protein of the extracellular matrix as recited in claim 46; with respect to where the biologically active molecule is a peptide derived from collagen, fibronectin, or laminin as recited in claim 47; and with respect to where the adhesion peptide comprises one or more amino acid sequences selected from the group consisting of RGD as recited in claim 48:
George et al. teaches that the C terminal group can be a chemical groups/moieties selected from the group including –COOH, -SH, -epoxy, and –alkyne (See George specification, paragraph [0138]).  The C terminal group can also be known cell binding domains from extracellular matrix molecules such as laminin, fibronectin, vitronectin, and collagen (e.g. YIRSR) (See George specification, paragraph [0138]).  Moreover, George et al. teaches that examples of biologically active compounds that may be attached to the surface of polymer structures or polymer coating surfaces including cell attachment mediators such as the peptide containing variations of the RGD integrin binding sequence known to affect cellular attachment or biologically active ligands (See George specification, paragraph [0139]).  Furthermore, Example 4 conjugated a RGD peptide to a PS-PEO block copolymer functionalized with maleimide 
    
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	George et al. does not expressly teach in one embodiment coating a plastic cell culture carrier with a bioactive coating material comprising a polymer conjugate comprising a polymer anchor molecule having surface active anchor groups and a biologically active molecule such as RGD wherein the polymer anchor molecule is amphiphilic and wherein the surface active anchor groups comprise a hydrophobic moiety such as styrene units and a hydrophilic moiety such as a carboxyl group as recited in claim 35.  However, the teachings of George et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another to obtain predictable results pursuant to KSR.
George et al. does not expressly teach that the bioactive coating material is adsorbed to the carrier via the styrene or isobutene units of the anchor molecule as recited in claim 35.  However, the teachings of Caracci et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
George et al. does not expressly teach that where the rinsing step is carried out with phosphate buffered sodium chloride solution as recited in instant claim 37.  However, the teachings of Caracci et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to coating a plastic cell culture carrier with a bioactive coating material comprising a polymer conjugate comprising an amphiphilic polymer anchor molecule linked a biologically active molecule such as RGD wherein the polymer anchor molecule comprises a hydrophobic moiety such as styrene units and a hydrophilic moiety such as a carboxyl group as recited in claim 35, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of George et al. and coat a cell culture carrier with a bioactive coating material wherein the bioactive coating material comprises a polymer conjugate comprising an amphiphilic polymer anchor molecule and a biologically active molecule such as RGD wherein the polymer anchor molecule comprises a hydrophobic moiety such as styrene and a hydrophilic moiety such as a carboxyl group thereby coating a plastic cell culture carrier.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because amphiphilic block copolymers comprising styrene, PEO, and a carboxyl terminal group were known to coat substrates such as cell culture plastic-ware, silicon wafers, microbeads, and scaffolds where such coating allows the immobilization of bioactive or pharmaceutical molecules such as RGD peptides and fluorescent molecules to the substrate as taught by George et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the polymer conjugate comprising PS-PEO-carboxyl group of George et al. was used to coat silicon wafers as a substrate where a fluorescent molecule is conjugated to the substrate via the carboxyl group and therefore coating the polymer conjugate on a cell-culture plastic-ware instead of silicon wafers and conjugating RGD peptides to the carboxyl group of the conjugate instead of the fluorescent molecule would support the coating of a plastic cell culture carrier by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another to obtain predictable results pursuant under KSR.

With respect to where the bioactive coating material is adsorbed to the carrier via the styrene or isobutene units of the anchor molecule as recited in claim 35, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of George et al. and coat a cell culture carrier with a bioactive coating material wherein the bioactive coating material is adsorbed onto the carrier surface via the styrene units of the anchor molecule thereby coating a plastic cell culture carrier.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because a polymer conjugate was known to be adsorbed onto the surface of a cell culture article as taught by Caracci et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the polymer conjugate comprising PS-PEO-carboxyl group of George et al. was used to coat cell culture plastic-ware such that the carboxyl group is utilized to attach a bioactive or pharmaceutical molecule thereby leaving the styrene units to associate to the substrate surface by known methods of applying a coating to a support surface.  Therefore, coupling the free styrene units of the polymer conjugate to the surface of the cell culture plastic-ware via adsorption as a known method of applying a coating to a support surface would support the coating of a plastic cell culture carrier by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

With respect to where the rinsing step is carried out with phosphate buffered sodium chloride solution as recited in instant claim 37, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of George et al. and coat a cell culture carrier with a bioactive coating material wherein the bioactive coating material comprises a polymer conjugate comprising an amphiphilic polymer anchor molecule and a biologically active molecule such as RGD wherein the polymer anchor molecule comprises a hydrophobic moiety such as styrene and a KSR.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654